Citation Nr: 1744171	
Decision Date: 10/03/17    Archive Date: 10/13/17

DOCKET NO.  10-26 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1969 to July 1974, with subsequent periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Air Force Reserves.  He served in Vietnam for approximately one year.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  Jurisdiction currently resides with the RO in Los Angeles, California.

This matter was previously remanded by the Board in May 2014, July 2015, April 2016 and November 2016, and has since been returned to the Board for further appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's bilateral sensorineural hearing loss is related to in-service noise exposure.


CONCLUSION OF LAW

Bilateral sensorineural hearing loss was incurred in active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A (a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision, further assistance is unnecessary to aid the Veteran in substantiating his claim for service connection for bilateral hearing loss.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 
(lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 
708 F.3d 1331 (Fed. Cir. 2013).

In relevant part, 38 U.S.C.A. 1154 (a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency 
("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Section 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as sensorineural hearing loss, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Specific to claims for service connection, impaired hearing is considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Sensorineural hearing loss is subject to service connection based upon continuity of symptomatology as an "organic disease of the nervous system" under 38 C.F.R.  § 3.309(a).  Any other form of hearing loss, such as conductive hearing loss, is not subject to service connection based upon continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Accordingly, in this case, the Veteran's claims of continuity of symptomatology have been considered and addressed.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), (citing Gilbert, 1 Vet. App. at 54).

Analysis

The Veteran contends that service connection is warranted for bilateral hearing loss because it is related to noise exposure from airplane and helicopter engines, weapons, artillery and mortar attacks and explosions, while serving as a medic during active duty in Vietnam.  See May 2005 claim, February 2006 petition to reopen claim for service connection for bilateral hearing loss, June 2007 claim and April 2010 VA Form 9.

Service treatment records show a significant threshold shift at 4000 hertz in the left ear observed between a pre-deployment hearing test and a post-deployment hearing test.  However, they do not show hearing loss for VA compensation purposes during active duty or at the time of the Veteran's discharge from active duty.  However, the Veteran's DD-214 shows that he served with a military occupational specialty (MOS) of nurse anesthetist, which is equivalent to a field medic; thus, the Board finds that the Veteran's reports of noise exposure are credible and consistent with the circumstances of his service, and the acoustic trauma is deemed to have occurred.  See 38 U.S.C.A. § 1154(a), (b) (West 2014); 38 C.F.R. § 3.304(d) (2016).  The Board notes that the RO has also conceded that the Veteran was subjected to noise exposure in service  See March 2015 rating decision.

The medical evidence of record shows that the Veteran has a current bilateral sensorineural hearing loss.  See February 2008, August 2014, September 2015, June 2016 and May 2017 VA audiology examination reports.

The Board has attempted to obtain a VA opinion in this case.  However, all of the opinions obtained are inadequate.  In this regard, the February 2008 VA examiner did not have the benefit of examining the Veteran's Air Force Reserves records, only noting his December 1985 enlistment examination.  Therefore, the opinion was based on an incomplete record and is inadequate for evaluation purposes.  

The August 2014 VA examiner cited to a significant threshold change during service in finding that tinnitus was related to service.  However, the examiner later cited to normal hearing during service to dismiss a relationship between service and hearing loss.  The examiner did not acknowledge the threshold shift in reaching his conclusion for hearing loss as he had for tinnitus.  Furthermore, while the examiner cited to pertinent medical literature, the examiner failed to take into account that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above), and a medically sound basis for attributing such disability to service, may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

A VA addendum opinion obtained in September 2015 is also inadequate.  That audiologist opined that the Veteran's bilateral hearing loss was not related to service because it was unlikely that he was exposed to hazardous noise and because June 1974 separation audiometric testing results showed normal hearing bilaterally.  That opinion is inadequate as the RO granted service connection for tinnitus based in part on a finding that the Veteran sustained acoustic trauma in service.  Acoustic trauma has been conceded.  The September 2015 audiologist provided the same rationale previously identified as inadequate by the Board, and did not address the in-service threshold shift.  Also, the audiologist failed to consider December 1985 Report of Medical Examination audiometric testing results done in advance of enlistment that showed hearing loss.  Thus, the matter was again remanded in April 2016.  The same audiologist again opined in June 2016 that the Veteran's hearing loss was unrelated to service, as there was no evidence of in-service hearing loss or acoustic trauma.  Instead, the audiologist opined that the Veteran's hearing loss had its first onset in December 1985, while he was not on a period of ACDUTRA.  The records show that the Veteran had 61 days of ACDUTRA between February 19, 1975 and February 17, 1976 and 15 days of ACDUTRA between March 14, 1986 and March 13, 1987.  The audiologist did not discuss the significance of the Veteran's in-service hearing threshold shift, or concede exposure to hazardous military noise.  As such, this opinion is also inadequate.

The Veteran was afforded his most recent VA examination in May 2017.  The examiner opined that the claimed bilateral hearing loss was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The rationale was that the Veteran was in service for 5 years with a one-year tour in Vietnam, in which noise exposure was conceded.  He had normal hearing at discharge in June 1974 at all frequencies up to 6000 hertz, bilaterally, and no shifts in thresholds were seen on in-service examinations in June 1968, May 1972 and on an undated examination.  It was noted on previous examinations that he had recreational noise exposure from shooting both shotguns and rifles after service.  The first documentation of hearing loss was 11 years after service, on a December 1985 audiogram.  The examiner concluded that because he had normal hearing sensitivity in the military and onset of hearing loss 14 years after Vietnam, when he had the highest probability of noise exposure, the Veteran's bilateral hearing loss is less likely than not incurred in or caused by a claimed in-service injury, event or illness.  For the same reasons noted above, the Board finds the May 2017 examiner's inadequate for evaluation purposes.  Specifically, the examiner essentially opined that as there was no evidence of hearing loss in service, or for years thereafter, the Veteran's current hearing loss is not related to noise exposure in service.  However, as noted above, the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection is possible for a disability first identified after service.  38 C.F.R. § 3.303(d).  Furthermore, the examiner failed to explain why he believed the Veteran's post-service noise exposure was more likely to cause his current hearing loss than his conceded in-service noise exposure.  

There is no evidence of hearing loss for VA compensation purposes in service.  However, there is evidence of a significant threshold shift.  Furthermore, as noted above, the absence of service treatment records showing in-service evidence of hearing loss is not fatal to the claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above), and a medically sound basis for attributing such disability to service, may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

Hearing loss is manifested by symptoms that the Veteran is competent to report.  The Veteran has consistently reported in statements on examination, that he was exposed to noise during active duty from airplane and helicopter engines, weapons fire, mortar attacks and explosions.  Therefore, the Board finds the Veteran's reports credible.  He has also provided competent evidence of continuity of symptomatology.  Furthermore, the Board notes that the Veteran has been granted service connection for bilateral tinnitus based on his reports of noise exposure in service.  See March 2015 rating decision.  There is evidence against the claim, in that the VA examiners opined that the Veteran's hearing loss is not related to noise exposure in service.  However, the VA examiner opinions are all inadequate for the reasons noted above. 

Therefore, weighing the positive and negative evidence, the Board finds that the evidence is at least in equipoise.  Thus, resolving reasonable doubt in the appellant's favor, the claim is granted.  38 U.S.C.A. § 5107(b) (West 2014).


ORDER

Service connection for bilateral sensorineural hearing loss is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


